     8:19-cv-00328-JFB Doc # 16 Filed: 06/19/20 Page 1 of 24 - Page ID # 710



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

 JOSEPH D. BOLEK, IV,

                      Plaintiff,                                  8:19CV328

       vs.
                                                       MEMORANDUM AND ORDER

 ANDREW M. SAUL, Commissioner of Social
 Security Administration,

                      Defendant.


       This matter is before the Court on motions for judicial review of a final decision of

the Commissioner of the Social Security Administration (“the Commissioner”). Filing Nos.

11 and 13. The plaintiff, Joseph D. Bolek, IV, appeals the Commissioner’s decision to

deny his application for Social Security Disability benefits under the Social Security Act

and seeks review pursuant to 42 U.S.C. § 405(g).

I.     BACKGROUND

       A.     Procedural History

       Bolek filed an application for disability benefits on May 24, 2015, alleging that he

suffered from a disability beginning on January 20, 2015. Plaintiff must establish disability

on or before the date he was last insured, September 30, 2019, in order to be entitled to

benefits. 42 U.S.C. § 416(i) 423(d). The Commissioner denied his application initially

and upon reconsideration. Following a September 13, 2017 hearing, an administrative

law judge (“ALJ”) denied benefits on December 26, 2017. Filing No. 9-2, Tr. at 7. On

May 28, 2019, the Appeals Counsel denied review, and the ALJ’s decision stands as the

final decision of the Commissioner. Id. at 1.



                                             1
     8:19-cv-00328-JFB Doc # 16 Filed: 06/19/20 Page 2 of 24 - Page ID # 711



       Bolek challenges the ALJ’s finding, arguing that the ALJ was improperly appointed

under the Appointments clause of the Constitution. Bolek also argues that the ALJ erred

when he determined that Bolek did not meet Listing 1.02A or meet the medical equivalent

of that listing. Further, he argues that the ALJ erred when he did not grant the treating

physician Dr. Jeremy Gallant controlling weight and erred when he found that Bolek’s

testimony regarding his limitations was not credible. Filing No. 12, Tr. at 17, 20, 26, 28.

       B.     Hearing Testimony

       Plaintiff is now forty-five years old and was thirty-nine years old at the time of his

alleged onset date. He has previous relevant work experience as a retail department

supervisor, operating manager, personal banker, and cable installer. He completed high

school and one year of college. Filing No. 9-2, Tr. at 69-70. At the hearing held on

September 13, 2017, Bolek testified that he lives in Omaha, Nebraska with his wife and

their four children. Id. at 38-39.

       On January 20, 2015, Bolek was injured while working as Manager of Fanzz, Inc.

when loading a cardboard compactor. A wheeled dolly used to transport the cardboard

rolled down an incline and hit Bolek’s leg, just below the knee cap. He testified, “I lost all

feeling and went down under the dolly and it shoved my kneecap up.” Id. at 49-50. The

claimant sought treatment the day of the injury and has since been treated with

medications, physical therapy, injections, and nerve blocks. Id. at 51. As of the date of

the hearing, surgical intervention was not recommended for Bolek’s injury. Id. Bolek

testified that the only treatment available was to manage his pain. Id.

       Bolek has not been able to walk on his own since the accident. Id. at 40. He has

relied on crutches to ambulate but now requires a wheelchair.          Id. Without assistive

devices, Bolek cannot walk or stand whatsoever. However, with crutches he can walk for

                                              2
     8:19-cv-00328-JFB Doc # 16 Filed: 06/19/20 Page 3 of 24 - Page ID # 712



approximately ten minutes before needing to rest.        Id. at 53. Bolek is either in his

wheelchair or his recliner for the majority of the day. While in his wheelchair, his left leg

is elevated. Id. at 54. He must lower his leg every forty-five to sixty minutes in order to

promote circulation. Id. He can only sit without his leg elevated for approximately ten

minutes before the pain becomes too great. Id.

       Bolek testified that he has been diagnosed with stress, anxiety, and depression.

Id. at 56. While he does not see a counselor for his mental illnesses, his treating physician

has prescribed anti-depressants. Id. He also testified that he has problems with memory

due to sleep deprivation. Id. at 56, 57. Bolek sleeps for "a couple” of hours per night due

to the pain in his left leg. When asked how long he can remember things, Bolek testified

that he can only remember things such as the plot of a television show he just watched,

the chapter of a book he just read, or a conversation with his children he just had for about

ten minutes before forgetting what happened. Id. at 57.

       Bolek can groom himself and take care of his own personal needs. A handicap

seat in the shower allows him to clean himself without help. Id. at 58. However, he is

unable to do household chores such as cooking, cleaning, and laundry due to his pain

and inability to stand and walk for long periods of time. Id. at 58-59. He testified that he

has fallen several times since the accident in January 2015. He stated that he has fallen

while climbing the stairs several times and has fallen many times while in the bathtub. Id.

at 59. He stated, “[My leg] doesn’t want to do much anymore. So I got to stay on it as

little as possible because it starts shaking because it just doesn’t have the energy

anymore . . . . [t]he other day I was just coming in through the door, I ended up falling

against the door because my leg gave out.” Id. at 60. Bolek stated that his pain level



                                             3
     8:19-cv-00328-JFB Doc # 16 Filed: 06/19/20 Page 4 of 24 - Page ID # 713



was always at an 8 or 9. The ALJ in response mentioned, “I’ve read that in your file, and

I can tell you’re grimacing while you’re here.” Id. at 62.

       After Bolek’s testimony, his wife Julie Bolek testified. She stated that her husband

“is an extreme amount of pain all the time.” Id. at 62. Before his injury, Julie Bolek said

that Bolek ran, jumped, climbed trees with the children, and helped cook and clean. Id.

at 62-63. He also worked 60 to 70 hours per week prior to working at Fanzz, Inc. She

testified that his mood has changed substantially since his injury. He is much angrier and

cannot do things he once enjoyed, such as cooking for the family. Id. at 63-64.

       The ALJ then asked both Julie Bolek and the claimant how he would be able to

manage a stationary job. Id. at 65. Julie Bolek stated, “I’m not sure. Because even while

he’s sitting, he’s in pain. So he’ll have to go from sitting to laying down, to sitting . . . . He

has to try multiple ways just to find comfort, and there is no comfort.” Id. at 65-66. Bolek

testified, “If I can’t sit, because it’s just still too painful, I’ll go lay down and try to at least

– I can’t sleep, but I try to relax as much as possible.” Id. at 66.

       The ALJ asked, “if you had an eight-hour day that you could picture, how much of

that day do you think you could be in an upright seated position? I know he said, like, 10

or 15 minutes at one time, but . . . could you sit for two hours, four hours?” Id. Bolek said

he could sit with his leg elevated for maybe four hours before the pain became too

intolerable.

       Lastly, the vocational expert, Mr. Lenhart, testified. He was asked if someone with

a high school education and one year of college education who was restricted to

sedentary employment opportunities could perform Bolek’s past job experience as a retail

department supervisor, operating manager, personal banker, or cable installer. Id. at 69-

70. Mr. Lenhart responded that the only job available to the hypothetical person would

                                                 4
     8:19-cv-00328-JFB Doc # 16 Filed: 06/19/20 Page 5 of 24 - Page ID # 714



be personal banker. Id. at 70. The ALJ then asked Mr. Lenhart if there were any other

jobs in the national economy in which the hypothetical person could be employed. Mr.

Lenhart stated that the hypothetical person could work as a telephone quotation clerk,

charge account clerk, and an order clerk. Id. The ALJ proceeded to ask a second

hypothetical. He asked if the answer to the previous hypothetical would change if the

person’s leg needed to be elevated to knee level during any seated activity. Mr. Lenhart

testified that his answer would not change. Id. at 70-71. The ALJ asked if the answer

would change if the hypothetical person was required to use crutches or a wheelchair for

any period of standing, walking, or ambulation. Mr. Lenhart responded that his answer

would not change. Id. at 71. Finally, the ALJ asked if someone “could not perform more

than four hours of sitting, total, in an eight hour work day – so they could not meet the

sedentary definition of six hours – would there be any jobs available, either from his past

work or in the national economy?” Id. at 71-72. Mr. Lenhart testified, “There would be

nothing available.” Id. at 72. The ALJ did not ask the vocational expert any questions

regarding Bolek’s mental impairments.

       C.     Medical Evidence

       Medical records show that Bolek has been diagnosed with complex regional pain

syndrome type II (“CRPS”), peroneal neuropathy, and depression. Filing No. 9-7, Tr. at

347, 348, 373, 378, 379. Bolek was diagnosed with CRPS and peroneal neuropathy in

the months following his knee injury. He was diagnosed with depression resulting from

his injury due to the pain and his alleged inability to work. Id. at 378. While his depression

first began without suicidal ideations, it developed to involving passive suicidal ideations

around January 2017. Id. at 378; Filing No. 9-9, Tr. at 482.



                                              5
     8:19-cv-00328-JFB Doc # 16 Filed: 06/19/20 Page 6 of 24 - Page ID # 715



       Bolek has seen his treating physician, Jeremy Gallant, M.D., since April 2015.

Filing No. 9-7, Tr. at 378. Prior to seeing Dr. Gallant, Bolek was treated by Mark A. Pitner,

M.D. for his knee injury. Id. at 306, 312. During an appointment with Dr. Pitner in

February 2015, Bolek complained of pain in his left knee that began immediately after the

dolly struck him on January 20, 2015. Id. at 312. Dr. Pitner’s notes indicate there was

bruising over the anterior left knee and no fluid in the prepatellar bursa. Id. at 313. There

was “marked tenderness to palpation over the anterior patella particularly in the inferior

portion as well as over the intraarticular effusion.” Id. There was no tenderness at the

pes anserine bursa. Id. However, Bolek had a difficult time keeping his leg straight and

could “hold the knee straight actively but [had] pain with this.” Id. Dr. Pitner’s treatment

notes state, “I explained to him that he has a quite bit more pain than what I can find on

exam and that this is sometimes the case with anterior knee trauma.” Id. Dr. Pitner

ordered an MRI and told Bolek that patients with his symptoms are usually able to get

better and resume working again. Id. However, Dr. Pitner believed it was reasonable for

Bolek to have been off work since the injury. Id.

       Bolek first began seeing Dr. Gallant in April of 2015. Id. at 378. During a visit with

Dr. Gallant on April 14, 2015, Bolek described aching and throbbing pain in his left knee

that traveled “down the lateral aspect of his leg into his digits, mostly the first through

third.” Id. Dr. Gallant noted that CRPS may be the cause of Bolek’s pain. See id. (stating,

“There has been discussion of CRPS.”). During his exam, Dr. Gallant found there was

no joint swelling, normal bulk and tone, and range of motion was intact for all extremities.

Id. at 379. He also noted, “Mild pain with full extension and flexion. Tenderness light

touch in the lateral compartment just distal to the knee, weakness with TA and minimal

firing of the EHL. Notable weakness in the evertors, otherwise intact strength.” Id. After

                                             6
      8:19-cv-00328-JFB Doc # 16 Filed: 06/19/20 Page 7 of 24 - Page ID # 716



reviewing the results of an MRI taken of Bolek’s knee, Dr. Gallant found, “There is some

edema anterior in the patellar tendon and patella as well as tibial tuberosity. There is also

some edema in the office fat pad.” Id. Dr. Gallant stated that he was “concerned for a

peroneal neuropathy” as Bolek had significant knee pain since his injury, significant

weakness in his tibialis anterior, and sensory deficits in the peroneal distribution. Id. It

would later be confirmed that Bolek has a peroneal neuropathy at or about the fibular

head with evidence of demyelination but no acute denervation. Id. at 373.

        Dr. Gallant prescribed medication for his depression and nerve pain. Id. at 379. It

was recommended to Bolek to go to water therapy to improve his gait pattern, but this did

not prove to be helpful for his pain. Compare id. at 380 (recommending water therapy to

improve gait pattern) with Filing No. 9-10, Tr. at 551. Two lumbar nerve block procedures

were performed with no significant improvement. See Filing No. 9-8, Tr. at 443 (noting,

“He did not notice benefit with the sympathetic block.”); compare Filing No. 9-9, Tr. at 474

(performing the second CT nerve block on March 18, 2016) with Filing No. 9-9, Tr. at 468

(noting on April 5, 2017 that all reasonable medical management has failed to help him

improve). While Bolek failed to improve, Dr. Gallant still indicated that Bolek could

perform sedentary work. Filing No. 9-9, Tr. at 483.

        From April 2015 to April 2017, Bolek visited Dr. Gallant approximately fourteen

times to address his knee pain as it failed to improve. Filing No. 9-7, Tr. at 347, 356, 370,

378; Filing No. 9-8, Tr. at 394, 397, 400, 417, 424, 455; Filing No. 9-9, Tr. at 467, 471,

476, 482. Bolek was prescribed numerous medications to help ease his pain.1 As of April



1
  From February 2015 to April 2017, Mr. Bolek was prescribed the following at least once: cymbalta, elavil,
gabapentin, lidoderm patches, mobic, amitriptyline, norco, topical capsacin, prednisone, topical lidocaine,
loratadine, neurontin, tramadol, lyrica, f osamax, topical ketamine, senna, high-dose vitamin C,
carbamazepine, nortriptyline, horizant, and bisphosphonate.
                                                    7
      8:19-cv-00328-JFB Doc # 16 Filed: 06/19/20 Page 8 of 24 - Page ID # 717



2017, Bolek was ordered to take 120 mg of Cymbalta for his depression, 200 mg of

amitriptyline, tramadol, and topical ketamine.2 However, throughout the two years of

various rounds of medications, two lumbar nerve block procedures, and physical therapy,

Bolek’s knee pain failed to improve. See Filing No. 9-8, Tr. at 418 (stating, “He has been

through nearly all reasonable treatment, failing to improve.”); see also Filing No. 9-9, Tr.

at 468, 472, 477 (noting, “He has been through nearly all reasonable medical

management, failing to improve significantly.”).

        During an April 5, 2017 appointment, Dr. Gallant noted that Bolek was approved

for a wheelchair evaluation.           Filing No. 9-9, Tr. at 468.           While being fitted for the

wheelchair, it was noted by Ashley A. Sewall, OTD, that Bolek “demonstrated a need for

a manual wheelchair to complete mobility related activities of daily living.” Id. at 489.

Bolek purchased the wheelchair that was fitted for him on April 17, 2017. Id. at 504. On

May 23, 2017, Dr. Gallant indicated that Bolek was now unable to work even sedentary

jobs. Id. at 533.

        D.       ALJ Decision

        In evaluating Bolek’s claim, the ALJ followed the sequential evaluation process.

Filing No. 9-2, Tr. at 11-19.             The ALJ determined Bolek met the insured status

requirements of the Social Security Act through September 30, 2019. Id. at 13. He also

determined that Bolek had not engaged in substantial gainful activity since the alleged

onset date of January 20, 2015. Id. The ALJ found that Bolek suffered from the severe

impairments of obesity, peroneal neuropathy, complex regional pain syndrome, and

status post work-related knee injury. Id.



2
 Dr. Gallant noted at this visit that Mr. Bolek was not taking any of his medications consistently as “Worker’s
Compensation has not provided for medications consistently.” Filing No. 9-9, Tr. at 468.
                                                      8
     8:19-cv-00328-JFB Doc # 16 Filed: 06/19/20 Page 9 of 24 - Page ID # 718



       The record did support a finding that Bolek has mild limitations in understanding,

remembering, and applying information. However, the ALJ did not find that these were

severe mental impairments. Id. While Bolek did allege to have swelling in his hands and

left elbow, “the record does not document a diagnosis by an acceptable medical source

to that effect.” Id. Instead, the ALJ found the swelling to be a part of the diagnosis of

CRPS.

       He determined that Bolek did not have a severe impairment or combination of

impairments that met or medically equaled one of the listed impairments in 20 C.F.R. Part

404, Subpart P, App. 1. The ALJ considered listing 1.02 (major dysfunction of a joint)

and 11.14 (peripheral neuropathy).       He determined that Bolek did not meet the

requirements for major dysfunction of a joint because the “evidence fails to establish

gross anatomical deformity and an inability to ambulate effectively or to perform fine and

gross movements effectively” and because Bolek had functionally intact range of motion

in all of his extremities. Id. at 14. The ALJ found that Bolek did not meet the requirements

for peripheral neuropathy as the record did not show disorganization of motor function in

two extremities    or   marked limitations       in   physical functioning,   understanding,

remembering, interacting with others, concentration, persisting, or maintaining peace. He

also determined Bolek had functionally intact range of motion in all extremities and did

not routinely present himself to the emergency room or hospital. Id.

       The ALJ gave “partial weight” to the state agency consultants who determined

Bolek could engage in sedentary work with exertional, postural, and environmental

limitations. Id. at 16. The ALJ also gave “partial weight” to Bolek’s treating physician,

Jeremy Gallant, M.D. He did not state why Dr. Gallant’s opinion was given only partial

weight. The ALJ, however, gave “great weight” to Dr. Gallant’s opinion that Mr. Bolek is

                                             9
    8:19-cv-00328-JFB Doc # 16 Filed: 06/19/20 Page 10 of 24 - Page ID # 719



limited to sedentary work but gave “limited weight” to Dr. Gallant’s opinion that Mr. Bolek

has a 6 percent whole person impairment rating and that no work is possible. Id. at 17.

He also gave “limited weight” to Dr. Gallant’s opinion that the claimant could reach

frequently as Mr. Bolek “had functionally intact range of motion in all extremities, thereby

rendering that portion of Dr. Gallant’s opinion inconsistent.” Id.

       The ALJ gave “partial weight” to Matthew Stottle, M.D. Dr. Stottle noted that Bolek

would be an “excellent candidate” for a DRG stimulation. However, the ALJ found this

opinion did “not provide a specific assessment to the claimant’s function-by-function

abilities, thereby garnering reduced reliance.”    Id. The ALJ gave “limited weight” to

Nebraska Certified Vocational Rehabilitation Counselor Paulette K. Freeman’s opinion

that Bolek had a whole percent impairment rating of 26 percent as she is not an

acceptable medical source, and the ALJ stated that this is a determination to be made by

the Commissioner of Social Security. Id.

       The ALJ also gave “partial weight” to “an unidentified clinician” but gave “great

weight” to the clinician’s determination that Bolek could perform sedentary work. Id. The

records reflect this unidentified clinician is Dr. Gallant, Bolek’s treating physician. The

ALJ only gave partial weight as he was thought to be an unidentified physician and he

limited Bolek to never standing or walking, which the ALJ determined was “inconsistent

with medical evidence showing that the claimant had functionally intact range of motion

in all extremities as well as his testimony that he can perform some ambulation at least

with assistive devices.” Id.

       The ALJ gave “partial weight” to Julie Bolek’s testimony. It was determined that,

while she did observe her husband on a regular and consistent basis, she did not have



                                             10
    8:19-cv-00328-JFB Doc # 16 Filed: 06/19/20 Page 11 of 24 - Page ID # 720



sufficient knowledge of Social Security Administration procedures to assess his function-

by-function abilities. Her testimony was given equal weight to Bolek’s testimony. Id.

       The ALJ determined Bolek had residual functional capacity (“RFC”) to perform

sedentary work as defined in 20 C.F.R. 404.1567(a) and 416.967(a). However, the ALJ

stated that Bolek “should use a wheelchair and/or bilateral crutches for any period of

standing, walking, or ambulation.”     Id. at 14. He also determined that Bolek “should

perform no pushing, pulling, or operation of foot controls with the left lower extremity.” Id.

While he determined Bolek could occasionally stoop or balance, he could not climb, crawl,

crouch, kneel, or tolerate exposure to extreme temperatures, vibrations, or workplace

hazards. He could not engage in commercial driving and his lower left extremity should

be elevated to at least knee level while sitting. Id.

       The ALJ noted that Bolek described symptoms of increased pain during any

activity, and could only stand for ten minutes, sit for ten minutes without elevating his left

leg, sit for forty-five minutes to an hour if he elevates his left leg, and lift twenty pounds.

While Bolek’s impairments could reasonably produce these symptoms, the ALJ found that

his “statements concerning the intensity, persistence and limiting effects of these

symptoms are not entirely consistent with the medical evidence and other evidence in the

record.” Id. at 15.

       While the ALJ noted “[e]lectrodiagnostic studies indicated that the claimant has a

peroneal neuropathy at or about the fibular head with evidence of demyelination but no

acute denervation” and “MRI findings of the knee suggested an edema anteriorly in the

patellar tendon and patella, and tibial tuberosity,” the ALJ relied on other physical

examinations that noted Bolek had a “stable knee.” Id. at 15-16. Other records showed

Bolek’s knee was “ligamentously intact with mild or no significant effusion” and Bolek

                                              11
      8:19-cv-00328-JFB Doc # 16 Filed: 06/19/20 Page 12 of 24 - Page ID # 721



“could achieve at least 75 percent flexion before having excessive pain.” Id. at 16. He

also exhibited fair knee strength, brisk deep tendon ref lexes that were symmetric, and no

tenderness, erythema, increased warmth, or ecchymosis in the left knee. Id. The ALJ

also relied on physical examinations that showed “functionally intact range of motion in

all extremities” as well as no joint swelling, normal bulk and tone, and normal upper

extremity and back flexibility. Id. For these reasons, the ALJ did not give full credibilit y

to Bolek’s testimony regarding his alleged disabling pain. Id. at 15.

        The ALJ considered Bolek’s RFC, age, education, and work experience in

conjunction with the Medical-Vocational Guidelines, 20 C.F.R. Part 404, Subpart P,

Appendix 2, in determining Bolek could make a successful adjustment to sedentary lines

of work. Id. at 17-18. Relying on the vocational expert’s testimony, the ALJ concluded

that Bolek could perform his past relevant work as a personal banker as well as jobs in

the national economy including telephone quotation clerk, charge account clerk, and

order clerk. Id. at 18. Bolek was found not disabled, and the ALJ denied Bolek’s disability

insurance benefits application as well as his application for supplemental security income.

Id. at 19.

II.     DISCUSSION

        A.     Standard of Review

        When reviewing a Social Security disability benefits decision, the district court does

not act as a factfinder or substitute its judgment for the judgment of the ALJ or the

Commissioner. See Bates v. Chater, 54 F.3d 529, 532 (8th Cir. 1995) (citing Loving v.

Dep’t of Health & Hum. Serv., Sec., 16 F.3d 967, 969 (8th Cir. 1994)). Rather, the district

court’s review is limited to an inquiry into whether there is substantial evidence on the

record to support the findings of the ALJ and whether the ALJ applied the correct legal

                                              12
    8:19-cv-00328-JFB Doc # 16 Filed: 06/19/20 Page 13 of 24 - Page ID # 722



standards. Perkins v. Astrue, 648 F.3d 892, 897 (8th Cir. 2011). Substantial evidence

“is ‘more than a mere scintilla.’” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (quoting

Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938). “It means—and means

only—‘such relevant evidence as a reasonable mind might accept as adequate to support

a conclusion.” Biestek, 139 S.Ct. at 1154 (quoting Consolidated Edison, 305 U.S. at 229).

         However, this “review is more than a search of the record for evidence supporting

the [ALJ or Commissioner’s] findings,” and “requires a scrutinizing analysis.” Scott ex rel.

Scott v. Astrue, 529 F.3d 818, 821 (8th Cir. 2008) (quoting Hunt v. Massanari, 250 F.3d

622, 623 (8th Cir. 2001); Cooper v. Sullivan, 919 F.2d 1317, 1320 (8th Cir. 1990)). In

determining whether there is substantial evidence to support the Commissioner’s

decision, this Court must consider evidence that detracts from the Commissioner’s

decision as well as evidence that supports it. Finch v. Astrue, 547 F.3d 933, 935 (8th Cir.

2008).

         B.    Law and Analysis

               1.     Inferior Officers and the Appointments Clause

         A claimant’s failure to raise an Appointments Clause challenge before the ALJ

forfeits the issue upon judicial review. See Freytag v. Comm’r of Internal Revenue, 501

U.S. 868, 878-79 (1991) (holding that Appointments Clause challenges are non-

jurisdictional and can be forfeited if they are not timely asserted); see also NLRB v.

RELCO Locomotives, Inc., 734 F.3d 764, 798 (8th Cir. 2013) (holding the party waived

an Appointments Clause challenge by failing to raise the issue before the agency).

Indeed, only a party “’who makes a timely challenge to the constitutional validity of the

appointment of an officer who adjudicates his case’ is entitled to relief.” Lucia v. S.E.C.,

138 S. Ct. 2044, 2055 (2018) (quoting Ryder v. United States, 515 U.S. 177, 182-83

                                             13
    8:19-cv-00328-JFB Doc # 16 Filed: 06/19/20 Page 14 of 24 - Page ID # 723



(1995)). The Court finds it need not address Bolek’s Appointments Clause claim because

it was not presented in administrative proceedings.

              2.     Sequential Analysis

       The Social Security Administration has promulgated a sequential process to

determine whether a claimant qualifies for disability benefits.         See 20 C.F.R. §

404.1520(a)(4).    The determination involves a step-by-step analysis of the claimant’s

current work activity, the severity of the claimant’s impairments, the claimant’s RFC and

his or her age, education, and work experience. Id. At step one, the claimant has the

burden to establish that he or she has not engaged in substantial gainful activity since his

or her alleged disability onset date. Cox v. Apfel, 160 F.3d 1203, 1206 (8th Cir. 1998).

At step two, the claimant has the burden to prove he or she has a medically determinable

physical or mental impairment or combination of impairments that significantly limits his

or her physical or mental ability to perform basic work activities. Cuthrell v. Astrue, 702

F.3d 1114, 1116 (8th Cir. 2013).

       At step three of the sequential evaluation, “If the claimant suffers from an

impairment that is listed in,” Appendix to 20 C.F.R. Pt. 404, Subpart P (“the listings”) “or

is equal to such a listed impairment, the claimant will be determined disabled without

consideration of age, education, or work experience.” Flanery v. Chater, 112 F.3d 346,

349 (8th Cir. 1997); see also 20 C.F.R. § 404.1525. The listings stipulate the criteria for

each impairment that is considered presumptively disabling. 20 C.F.R. Pt. 404, Subpart

P, App. 1. If the claimant does not meet the listing requirements, the ALJ determines the

claimant’s RFC, which the ALJ uses at steps four and five. 20 C.F.R. § 404.1520(a)(4).

       A claimant’s RFC is what he or she can do despite the limitations caused by any

mental or physical impairments. Toland v. Colvin, 761 F.3d 931, 935 (8th Cir. 2014); 20

                                            14
    8:19-cv-00328-JFB Doc # 16 Filed: 06/19/20 Page 15 of 24 - Page ID # 724



C.F.R. § 404.1545(a). The ALJ is required to determine a claimant’s RFC based on all

relevant evidence, including medical records, observations of treating physicians and

others, and the claimant’s own descriptions of his or her limitations. Papesh v. Colvin,

786 F.3d 1126, 1131 (8th Cir. 2015). The RFC must (1) give appropriate consideration

to all of [the claimant’s] impairments, and (2) be based on competent medical evidence

establishing the physical and mental activity that the claimant can perform in a work

setting.” Mabry v. Colvin, 815 F.3d 386, 390 (8th Cir. 2016) (quoting Partee v. Astrue,

638 F.3d 860, 865 (8th Cir. 2011)).

       At step four, the claimant has the burden to prove he or she lacks the RFC to

perform his or her past relevant work. Cuthrell, 702 F.3d at 1116. If the claimant can still

do his or her past relevant work, he or she will be found not disabled; otherwise, at step

five, the burden shifts to the Commissioner to prove, considering the claimant’s RFC, age,

education, and work experience, that there are other jobs in the national economy that

the claimant can perform. See Jones v. Astrue, 619 F.3d 963, 971 (8th Cir. 2010) (citing

Reed v. Sullivan, 988 F.2d 812, 815-16 (8th Cir. 1993)).

       Bolek argues that the ALJ erred in step three of the sequential analysis by finding

that Bolek was not presumptively disabled as he did not meet the requirements set forth

in 20 C.F.R. Pt. 404, Subpart P, App. 1.         Bolek claims that he should be found

presumptively disabled by reason of major dysfunction of a joint. 20 C.F.R. Pt. 404,

Subpart P, App. 1 § 1.02A. This listing requires:

       1.02 Major dysfunction of a joint(s) (due to any cause): Characterized by
       gross anatomical deformity (e.g., subluxation, contracture, bony or fibrous
       ankylosis, instability) and chronic joint pain and stiffness with signs of
       limitation of motion or other abnormal motion of the affected joint(s), and
       findings on appropriate medically acceptable imaging of joint space
       narrowing, bony destruction, or ankylosis of the affected joint(s). With:


                                            15
    8:19-cv-00328-JFB Doc # 16 Filed: 06/19/20 Page 16 of 24 - Page ID # 725



       A.    Involvement of one major peripheral weight-bearing joint (i.e., hip,
       knee, or ankle), resulting in inability to ambulate effectively, as defined in
       1.00B2b. 20 C.F.R. Pt. 404, Subpart P, App. 1 § 1.02.

       Bolek argues that, as he cannot ambulate effectively, the ALJ should have found

him presumptively disabled.       The inability to ambulate effectively is defined as “an

extreme limitation of the ability to walk . . . . having insufficient lower extremity functioning

. . . to permit independent ambulation without the use of a hand-held assistive device(s)

that limits the functioning of both upper extremities.” 20 C.F.R. Pt. 404, Subpart P, App.

1 § 1.00B2b(1). Also, “[t]o ambulate effectively, individuals must be capable of sustaining

a reasonable walking pace over a sufficient distance to be able to carry out activities of

daily living.” 20 C.F.R. Pt. 404, Subpart P, App. 1 § 1.00B2b(2). Some examples of an

individual who cannot ambulate effectively are those who must use a walker, two crutches

or canes, and those who are unable to complete daily activities such as shopping, using

public transportation, or climbing a flight of stairs with the use of a handrail. Id.

       The Court need not determine if Bolek can ambulate effectively as, even if he

cannot, he has failed to establish the remaining requirements of Listing 1.02A. Listing

1.02A requires evidence of a “major joint dysfunction characterized by gross anatomical

deformity (e.g., subluxation, contracture, bony or fibrous ankylosis, instability) and chronic

joint pain and stiffness with signs of limitation of motion or other abnormal motion of the

affected joint(s), and findings on appropriate medically acceptable imaging of joint space

narrowing, bony destruction, or ankylosis of the affected joint(s).”        20 C.F.R. Pt. 404,

Subpart P, App. 1 §1.02A. The claimant must meet all of these criteria as well as the

inability to ambulate effectively in order to be found presumptively disabled. Johnson v.

Barnhart, 390 F.3d 1067, 1070 (8th Cir. 2004) (citing Sullivan v. Zebley, 493 U.S. 521,

530-31 (1990)). The burden of proof rests “on the plaintiff to establish that his or her

                                               16
     8:19-cv-00328-JFB Doc # 16 Filed: 06/19/20 Page 17 of 24 - Page ID # 726



impairment meets or equals a listing.” Johnson, 390 F.3d at 1070 (citing Sullivan, 493

U.S. at 530).

        Even if a claimant is not presumptively disabled under the listing requirements, the

claimant may be found disabled under step three if the combined effect of other medical

impairments is medically equivalent to the listing in question. 20 C.F.R. § 404.1526(b)(3).

Bolek argues that the ALJ erred in not finding Bolek’s impairments to be medically

equivalent to the listing. A person’s impairment is medically equivalent to a listing when



“it is at least equal in severity and duration to the criteria of any listed impairment.” 20

C.F.R. § 416.926(a).3

        The ALJ found that Bolek’s impairments were not medically equivalent to either

listing 1.02 (major dysfunction of a joint) or listing 11.14 (peripheral neuropathy). Filing

No. 9-2, Tr. at 14; 20 C.F.R. Pt. 404, Subpart P, App. 1 §1.02A; 20 C.F.R. Pt. 404, Subpart

P, App. 1 § 11.14. The ALJ determined the impairments were not medically equivalent

as Bolek did not produce evidence that medically equaled the severity required by either



3
 There are three ways to determine medical equivalence:
       (1)(i) If you have an impairment that is described in the Listing of Impairments in appendix 1 of
       subpart P of part 404 of this chapter, but –
                 (A) You do not exhibit one or more of the findings specified in the particular listing, or
                 (B) You exhibit all of the f indings, but one or more of the f indings is not as severe as
                 specified in the particular listing.
       (i) We will f ind that your impairment is medically equivalent to that listing if you have other findings
       related to your impairment that are at least of equal medical significance to the required criteria.
       (2) If you have an impairment(s) that is not described in the Listing of Impairments in appendix 1 of
       subpart P of part 404 of this chapter, we will compare your f indings with those for closely analogous
       listed impairments. If the f indings related to your impairment(s) are at least of equal medical
       significance to those of a listed impairment, we will f ind that your impairment(s) is medically
       equivalent to the analogous listing.
       (3) If you have a combination of impairments, no one of which meets a listing described in the
       Listing of Impairments in appendix 1 of subpart P of part 404 of this chapter (see § 416.925(c)(3)),
       we will compare your f indings with those for closely analogous listed impairments. If the f indings
       related to your impairments are at least of equal medical significance to those of a listed impairment,
       we will f ind that your combination of impairments is medically equivalent to that listing.
20 C.F.R. § 416.926(b)(1)-(3).
                                                      17
    8:19-cv-00328-JFB Doc # 16 Filed: 06/19/20 Page 18 of 24 - Page ID # 727



listing. Filing No. 9-2, Tr. at 14. While Bolek may arguably meet the criteria, the ALJ’s

determination is supported by substantial evidence.         See Pepper ex rel. Gardner v.

Barnhart, 342 F.3d 853, 855 (8th Cir. 2003) (citing Hunt, 250 F.3d at 623). Whether the

ALJ erred in his determination does not matter as the Court finds Bolek disabled at step

four of the sequential analysis.

              3.     Treating Physician

       “The ALJ must give ‘controlling weight’ to a treating physician’s opinion if it is ‘well-

supported by medically acceptable clinical and laboratory diagnostic techniques and is

not inconsistent with the other substantial evidence.’” Papesh, 786 F.3d at 1132 (quoting

Wagner v. Astrue, 499 F.3d 842, 848-49 (8th Cir. 2007). Even if not entitled to controlling

weight, a treating physician’s opinion should not ordinarily be disregarded and is entitled

to substantial weight. Papesh, 786 F.3d at 1132. The regulatory framework requires the

ALJ to evaluate a testing source’s opinion in consideration of factors such as length of

treatment, frequency of examination, nature and extent of the treatment relationship,

support of opinion afforded by medical evidence, consistency of opinion with the record

as a whole, and specialization of the treating source. See 20 C.F.R. 404.1527(c)(2).

“When an ALJ discounts a treating physician’s opinion, he should give ‘good reasons’ for

doing so.”   Davidson v. Astrue, 501 F.3d 987, 990 (8th Cir. 2007) (quoting Dolph v.

Barnhart, 308 F.3d 876, 878 (8th Cir. 2002)).

       The ALJ failed to properly credit the opinions of Dr. Gallant. Though the conclusion

that Bolek is unable to work may be a decision initially reserved to the Commissioner, the

assessment of Bolek’s medical limitations and conditions is not. While Dr. Gallant did

initially limit Bolek to sedentary work, Dr. Gallant expressed that Bolek was unable to work

on May 23, 2017, approximately one month after Bolek began using a wheelchair for

                                              18
    8:19-cv-00328-JFB Doc # 16 Filed: 06/19/20 Page 19 of 24 - Page ID # 728



ambulation. Compare Filing No. 9-9, Tr. at 470 (stating, “Overall his work performance

put him in the sedentary physical dem and level” during a physical exam in November

2016) with id. at 504-505 (recording the purchase of a wheelchair with an elevating leg

rest) and Filing No. 9-2, Tr. at 40 (testifying that he uses a wheelchair or crutches to

ambulate) and with Filing No. 9-9, at 533-34 (noting on May 23, 2017 that Bolek cannot

perform any work). Bolek’s persistent, extreme, unimproved knee pain combined with

the new use of a wheelchair is consistent with Dr. Gallant’s changed opinion that Bolek

could no longer perform even sedentary work. The ALJ erred in not giving Dr. Gallant’s

opinion substantial weight.

              4.     Credibility

       In determining whether to fully credit a claimant’s subjective complaints of disabling

pain, the Commissioner engages in a two-step process: (1) first, the ALJ considers if there

is an underlying impairment that could reasonably produce the claimant’s symptoms; and

(2) if so, the ALJ evaluates the claimant’s description of “the intensity and persistence of

those symptoms to determine the extent to which the symptoms limit” the claimant’s ability

to work. Soc. Sec. Rul. 16-3p; Titles II and XVI: Evaluation of Symptoms in Disability

Claims, 81 FR 14166-01 (Mar. 16, 2016).           In the second step of the analysis, in

recognition of the fact that “some individuals may experience symptoms differently and

may be limited by symptoms to a greater or lesser extent than other individuals with the

same medical impairments, the same objective medical evidence, and the same non-

medical evidence[,]” an ALJ must “examine the entire case record, including the objective

medical evidence; an individual’s statements about the intensity, persistence, and limiting

effects of symptoms; statements and other information provided by medical sources and



                                             19
    8:19-cv-00328-JFB Doc # 16 Filed: 06/19/20 Page 20 of 24 - Page ID # 729



other persons; and any other relevant evidence in the individual’s case record.” 81 Fed.

Reg. at 14168.

       To determine the intensity, persistence, and intensity of an individual’s symptoms,

the ALJ evaluates objective medical evidence, but “will not evaluate an individual’s

symptoms based solely on objective medical evidence unless that objective medical

evidence supports a finding that the individual is disabled.” Id. However, the ALJ must

“not disregard an individual’s statements about the intensity, persistence, and limiting

effects of symptoms solely because the objective medical evidence does not substantiate

the degree of impairment-related symptoms alleged by the individual.” Id. at 14169. If

an ALJ cannot make a disability determination or decision that is fully favorable based

solely on objective medical evidence, then he must carefully consider other evidence in

the record – including “statements from the individual, medical sources, and any other

sources that might have information about the individual’s symptoms, including agency

personnel, as well as the factors4 set forth in [the Social Security] regulations” – in

reaching a conclusion about the intensity, persistence, and limiting effects of an

individual’s symptoms. Id.

       Social Security Ruling 16-3p also provides:



       4   Those f actors include:

       “1) Daily activities; 2) The location, duration, f requency, and intensity of pain or other
       symptoms; 3) Factors that precipitate and aggravate the symptoms; 4) The type, dosage,
       ef f ectiveness, and side ef f ects of any medication an individual takes or has taken to
       alleviate pain or other symptoms; 5) Treatment, other than medication, an individual
       receives or has received for relief of pain or other symptoms; 6) Any measures other than
       treatment an individual uses or has used to relieve pain or other symptoms (e.g., lying flat
       on his or her back, standing for 15 to 20 minutes every hour, or sleeping on a board); and
       7) Any other factors concerning an individual’s functional limitations and restrictions due to
       pain or other symptoms.”

Id. at 14169-70.

                                                    20
    8:19-cv-00328-JFB Doc # 16 Filed: 06/19/20 Page 21 of 24 - Page ID # 730



       We will consider an individual’s attempts to seek medical treatment for
       symptoms and to follow treatment once it is prescribed when evaluating
       whether symptom intensity and persistence affect the ability to perform
       work-related activities for an adult or the ability to function independently,
       appropriately, and effectively in an age-appropriate manner for a child with
       a title XVI disability claim. Persistent attempts to obtain relief of symptoms,
       such as increasing dosages and changing medications, trying a variety of
       treatments, referrals to specialists, or changing treatment sources may be
       an indication that an individual’s symptoms are a source of distress and may
       show that they are intense and persistent.

Id. at 14170. “[The Eighth Circuit Court of Appeals] has repeatedly stated that a person’s

ability to engage in personal activities such as cooking, cleaning or a hobby does not

constitute substantial evidence that he or she has the functional capacity to engage in

substantial gainful activity.” Wagner, 499 F.3d at 851 (quoting Singh v. Apfel, 222 F.3d

448, 453 (8th Cir. 2000)). “’Allegations of disabling pain may be discredited by evidence

that the claimant has received minimal medical treatment and/or has taken only

occasional pain medications,’” similarly, “‘a failure to follow a recommended course of

treatment also weighs against a claimant’s credibility.’” Wagner, 499 F.3d at 851 (quoting

Singh, 222 F.3d at 453; Guillams v. Barnhart, 393 F.3d 798, 802 (8th Cir. 2005)).

       The ALJ properly determined that Bolek’s mental impairments of depression,

anxiety, and memory issues are non-severe.         The medical record does not support

Bolek’s claims that he has difficult remembering things. While the record does support

Bolek’s diagnoses of depression and anxiety, he reported great improvement with

medication. See Filing No. 9-9, Tr. at 499 (telling a psychiatrist the anti-depressant

medication saved his life), see also id. at 468 (noting Bolek’s suicidal ideations from three

months prior had improved with Cymbalta). However, the ALJ failed to consider Bolek’s

mental health diagnoses in the overall assessment of Bolek’s impairments. The medical

testimony regarding pain as well as mental health issues, coupled with his anti-


                                             21
    8:19-cv-00328-JFB Doc # 16 Filed: 06/19/20 Page 22 of 24 - Page ID # 731



depressant medications, should have been considered in the overall determination of his

ability to work as defined under the statute and guidelines.

       The ALJ improperly evaluated Bolek’s complaints of disabling pain.         The ALJ

claimed that Bolek’s knee injury had “improve[d] with treatment.” Filing No. 9-2, Tr. at 18.

However, the medical record does not support this assertion. Dr. Gallant noted numerous

times that Bolek’s condition had failed to improve. Filing No. 9-8, Tr. at 418, 456; Filing

No. 9-9, Tr. at 468, 470, 472, 477, 483.

       The ALJ relied on Dr. Pitner’s opinions from February and March of 2015 to

determine “other physical examinations indicated that the claimant had a stable knee.”

See Filing No. 9-2, Tr. at 16 (citing to Dr. Pitner’s two examinations in February and March

of 2015). While Dr. Pitner’s examinations do state plaintiff’s knee is stable, he also notes

that Bolek was “very difficult to examine” and had “definite exquisite pain anteriorly with

palpation or patellar compression.” Filing No. 9-7, Tr. at 306. Dr. Pitner did state there

was no surgical option that would benefit him but did note “anterior knee pain trauma can

cause significant ongoing pain.” Id. Dr. Pitner’s assessment supports Bolek’s subjective

description of his pain.

       Bolek has consistently complied with Dr. Gallant’s orders, has consistently sought

medical treatment since his onset date of January 20, 2015, and has consistently

increased his dosages and tried a variety of procedures and exercises to alleviate his

pain. Both Dr. Pitman’s and Dr. Gallant’s progress notes state Bolek has experienced

extreme pain that has not improved with medication, procedures, or physical therapy.

Objective medical evidence supports the level and intensity of Bolek’s pain, and the ALJ

erred in not fully crediting Bolek’s testimony.



                                             22
       8:19-cv-00328-JFB Doc # 16 Filed: 06/19/20 Page 23 of 24 - Page ID # 732



         The ALJ further erred in making his RFC determination and failed to properly

consider the opinion of the treating physician and did not properly consider Bolek’s

complaints of pain. Medical source evidence supports the conclusion that Bolek is not

capable of sedentary work. After Bolek testified that he can only sit for a maximum of

four hours before needing to lay down, the ALJ posed a hypothetical to the vocational

expert that asked if there were any jobs in the national economy that would permit Bolek’s

limitations.   Filing No. 9-2, Tr. at 71-72. The vocational expert testified that none of

Bolek’s past jobs and no jobs in the national economy would allow for his limitations. Id.

at 72. However, after discrediting Bolek’s testimony and the opinion of Dr. Gallant, the

ALJ instead cited the vocational expert’s answer to a different hypothetical that did not

consider Bolek’s limitations.     Id. at 18-19. The ALJ erred in relying on the vocational

expert’s opinion of a hypothetical that did not address Bolek’s severe impairment and

complaints of extreme pain.

III.     CONCLUSION

         The clear weight of the evidence points to a conclusion that Bolek has been

disabled since his claimed onset date of January 20, 2015. “Where further hearings would

merely delay receipt of benefits, an order granting benefits is appropriate.” Hutsell v.

Massanari, 259 F.3d 707, 714 (8th Cir. 2001) (quoting Parsons v. Heckler, 739 F.2d 1334,

1341 (8th Cir. 1984). Accordingly,

         IT IS ORDERED:

         1. Plaintiff’s motion to reverse (Filing No. 11) is granted;

         2. Defendant’s motion to affirm (Filing No. 13) is denied;

         3. The decision of the Commissioner is reversed; and



                                               23
    8:19-cv-00328-JFB Doc # 16 Filed: 06/19/20 Page 24 of 24 - Page ID # 733



      4. This action is remanded to the Social Security Administration for an award of

      benefits.

      5. A judgment will be entered in accordance with this memorandum and order.



Dated this 19th day of June, 2020.


                                              BY THE COURT:

                                              s/ Joseph F. Bataillon
                                              Senior United States District Judge




                                         24
